Fourth Court of Appeals
                                San Antonio, Texas
                                     September 5, 2019

                                   No. 04-18-00514-CR

                             Ramiro CASTILLO-RAMIREZ,
                                      Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 381st Judicial District Court, Starr County, Texas
                                Trial Court No. 16-CR-271
                    The Honorable Martin Chiuminatto, Judge Presiding

                                      ORDER
Sitting:     Rebeca C. Martinez, Justice
             Beth Watkins, Justice
             Liza A. Rodriguez, Justice

       State’s Motion for Extension of Time to File Motion for Reconsideration En Banc is
hereby GRANTED.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of September, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court